Claims 1-27, 29-32, are pending in this application.
Claim 28, 33-39, are deleted.
Restriction
In the interview with the Examiner on 2/22/21, Applicant elected the species of claim 17.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18-27, 29-32, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“In the context of determining whether sufficient utility as a drug, medicant, and the like in human therapy has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [compounds and the utilities] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965). 
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
“Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.” In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The claimed inventions are not enabled for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes all siRNA, known today and those that may be discovered in the future. The compounds embraced by the claims are so numerous and are in the hundreds or possibly thousands. The nature of the invention is using the compounds as pharmaceuticals.
The state of the prior art is that enzymes react in a lock and key mechanism and the structure of the compound must be specific. The presence of methyl instead of H changes the binding of a compound with an enzyme. For example, theophylline and caffeine differ by a methyl group but one is used as a bronchodilator while the other is not used as a pharmaceutical. Hence, there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Claims 1, 18-27, 29-32, embraced all siRNAs32, known today and those that may be discovered in the future.  To ascertain the applicable siRNA, one must read the specification as well as other external sources into the claims, contrary to several precedent decisions by the US courts and official practice.   US 2017/0015680 A1, disclosed process for making specific siRNAs.
However, the specification and the prior art fail to disclose how to modify the disclosed procedures to make all siRNA, known today and those that may be discovered in the future. Therefore, the scope of the claims is beyond the specification enabling disclosure. 
Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Determination of other suitable siRNA would require trial by error experiments, starting from the beginning of organic textbooks to the end, trying each structurally similar compound.  There is no evidence in the specification the experiments would be successful and if successful, no evidence the compounds would have the asserted utility.  Such experiments if successful would make the user the inventor.   
Claims 1-27, 29-32, are drawn to treatment of cancers. However, there is no evidence in the instant specification that the compound would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types.  For a compound to treat all forms of cancer it must be effective against all the five categories of cancer. There is no evidence that the instant compounds would treat all forms of cancers. According to Matthews et  Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al. 231 USPQ 746 (BdPatApp&Int, 1986). There are no assays performed with cell-line from each category of cancers, results of such assays and a discussion of the results establishing nexus between the results and treatment of each type of cancers. The rejection would be overcome by deleting cancer. Other appropriate corrections are required.

See Ex parte Mass, 9 USPQ2d 1746, (187).   
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time it was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
“A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27, 29-32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
For the reasons set forth above, the applicant fails to particularly point out and distinctly claim the subject matter which the inventor or the applicant regards as the invention.  Less than, “<12”, e.g. claim 2, at position R1 renders the claims indefinite. Zero is less 12. Applicant 
 The term “further”, claims 2-5, implies the cited compounds are in additional to compounds of formula I.  The term “comprises”, claim 18, is an open-ended term implying claim 18, embraced other sequence(s) not cited in therein.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-27, 29-32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US 2017/00015680 A1 (effective filed date 5/9/14).
Chen et al., disclosed siRNA compounds at pp. 3-14, composition thereof for treatment of cancers by inhibiting the activity of SHP2, optionally in combination with other known drugs. See the entire document, particularly [0002] to [0007] and [0148] to [0242].  The inhibition is allosteric. See [0005] to [0007] and [0028].
Claims 29-32, depend from claim 1, and are drawn to treatment of cancers. This implies treatment of cancers is another embodiment of claim 1, and its other dependent claims.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be 

Claims 1-27, 29-32, are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al., US 2017/00015680 A1, in view of Giri et al., Arteriosclerosis, Thrombosis, Vascular Biology (2012) vol. 32, pp. 1943-50, and Luo et al., Med. Chem. (2014) vol. 4(4), pp. 435-438. 
Applicant claims methods of treating Rabson-Mendenhall syndrome, Donohue syndrome or Leprechaunism: all are known as insulin resistance (diabetes mellitus, DM) comprising administering a siRNA, an inhibitor of SHP2. The SHP2 is inhibited (expected outcome).  In preferred embodiments the compounds are formula I, or sequence of claim 18 and the insulin resistance is due genetic mutations (claim 24). Combination therapy is claimed in 27.  
Determination of the scope and content of the prior art (MPEP 2141.01 
Chen et al., teach as set forth above under anticipatory rejection. 
Giri et al., teach treatment of insulin resistance by interfering the activity of SHP2 with siRNA. See the entire document, particularly the abstract, introduction, figures and the discussion.
Luo et al., disclosed hyperactivity of SHP2 activates the pathways leading to insulin resistance and cancers. See the entire document, particularly figure 1, pp. 436.
 Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and that of Chen et al., is that the prior art fails to teach treatment of insulin resistance.
The difference between the instant invention and that of Giri et al., is that the SHP2 inhibitors are different. 
The difference between the instant invention and that of Lou et al., is that the prior art did teach treatment.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is because applicant wanted to treat insulin resistance and cancer. Applicant also, wanted to avoid the prior arts.
One of ordinary skill who wanted to treat insulin resistance and cancers would have known to inhibit SHP2 with siRNA at the time the invention was made with reasonable expectation of success.  Applicant use the compounds by Chen et al., in the treatments by Chen et al., and Giri et al.  The invention is no more than a selective combination of prior art teachings, done in a manner obvious to one of ordinary skill in the art.  There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the recombination could not be made. 
The second drugs in the combination therapies of claims 26-27 and 31-32 are well-known commercial products for treating diabetes and cancers, respectively.  Combination therapy allows for possible administration of a lower dose of each drug in the combination, which provides avoidance of overdose, toxicity or other negative effects of each drug. Hence the motivation for combination therapy. Assuming their combination produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically In re Crockett, 126 USPQ 186 (CCPA, 1960).  
The sequence of siRNA in claim 18, and insulin receptor mutations in claim 25, can be determined by conventional techniques known in the art. For example, Klinghoffer et al US 2004/0077574 A1, disclosed methods for determining the sequence of siRNAs, including those that inhibit SHP2, [0197]. Ardon et al., Mol. Gen. & Metabolism Receptors (2014), pp. 71-84, perform sequencing analysis of insulin receptor mutated genes. OMIM-14670-Insulin Receptor-INSR (1966), pp. 1-27, disclosed some of the mutations in claim 25, including Rabson-Mendenhall syndrome, Donohue syndrome or Leprechaunism and mapping the genes, https://www.omim.org/entery/147670, visited 2/22/21.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to use conventional techniques in performing sequencing analysis of siRNA and insulin receptor mutated genes. For example, Klinghoffer et al., Ardon et al., and OMIM-14670.  Such is deemed invention of reasoning not of creativity, KSR, supra.  
The expected outcome (claim 1) is due to inherent property of the administered compound. It may be read from patients’ medical records.  Inherent property is not a limitation of a product or compound. See In re Best, 562 F.2d 1252; 195 USPQ 430 (CCPA, 1977), Titanium Metals Corp. v Banner, 778 F.2d 775 (Fed. Cir. 1985), Continental Can Co. v Monsanto Co., In re Cruciferous Sprout Litig., 301 F.3d 1343 (Fed. Cir. 2002), In re Crish, 393 F.3d 1253 (Fed. Cir. 2004).   
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. Chen et al., teach compounds of formula I (pp. 3-14), combination therapy further comprising know drugs, the claimed second drugs are well-known commercial products, and allosteric inhibition of SHP2 with siRNA as useful for the treatment of cancers and insulin resistance are well-known. Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.


February 24, 2021